Mr. Chief Justice Catón delivered the opinion of the Court: In our former opinion in this case our views are expressed and have undergone no change. We now see, however, that in the amount allowed Brown, is not included the moneys which he advanced to Gaffney with which to go to California. This, in equity, we think, should be allowed, as if expressly stated in the written obligation, and such was no doubt the intention of the parties. It is probable that this was inadvertently overlooked in the court below, as it was in this court on the first hearing. The decree is reversed and the suit remanded, with instructions to make the allowance as above suggested. Decree reversed.